04/12/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 21-0525


                                      DA 21-0525
                                   _________________

 IN RE THE PARENTING OF:
 A.P.V.W., a minor child,

 DAVID ALLEN WARD,

               Petitioner and Appellee,
                                                                ORDER
       vs.

 SHANELLE J. VAN DYKE,

               Respondent and Appellant.
                                 _________________

       Upon consideration of Appellant’s motion for extension of time, and good cause
appearing,
       Appellant is granted an extension of time to and including May 16, 2022, within
which to prepare, file, and serve Appellant’s reply brief.
       No further extensions will be granted.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               April 12 2022